Debtor(s): John Perry Hodges, Jr.                                                                 Case number: 17-80246



United States Bankruptcy Court for the Western District of Louisiana: ALEXANDRIA DIVISION


Chapter 13 Plan - Western District of Louisiana


       Check here if this is a modified plan.                               Reason for Amendment/Modification.
       Check here if this is an amended plan.                               Modified the plan to reduce the monthly payments, cure
 List below sections of the plan that have been changed.                    the delinquency, amend the mortgage payments,
 2.1, 3.1, 3.2, 3.3, 3.5, 4.2, 4.3, 5.1, 9                                  surrender collateral, add attorney fees, change the
                                                                            treatment of LDR, decrease funding to unsecured
                                                                            creditors, and add langauge to Section 9.




 Part 1:        Notices
To Debtors:      This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                 does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                 division. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

To Creditors:    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                 have an attorney, you may wish to consult one.

                 If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                 confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                 Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                 Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
                 the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked,
                 the provision will be ineffective if set out later in the plan.

 1.1   This Plan sets out Nonstandard Provisions in Part 9.                                                        Included           Not included

 1.2   This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation                        Included           Not included
       of the Collateral for the claim.

 1.3   This Plan avoids a Security Interest or Lien in Section 3.4.                                                Included           Not included

 1.4   This Plan cures or maintains a loan secured by the Debtor's Principal Residence                             Included           Not included
       in 3.1.

 1.5   This Plan provides for the treatment of a Domestic Support Obligation in 4.3                                Included           Not included
       and/or 4.4.

 1.6   This plan includes a claim that was either: (1) incurred within 910 days before the                         Included           Not included
       petition date and secured by a purchase money security interest in a motor vehicle
       acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
       petition date and secured by a purchase money security interest in any other thing
       of value in 3.3.




Revised 11/20/2017                                                    Chapter 13 Plan                                                           Page 1
         17-80246 - #131 File 08/12/20 Enter 08/12/20 17:17:25 Main Document Pg 1 of 7
Debtor(s): John Perry Hodges, Jr.                                                                    Case number: 17-80246



 Part 2:       Plan Payments and Length of Plan

2.1   Debtor(s) will make regular payments for a total of               60        months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
      the payments to creditors specified in this plan.

            Original Plans. $____________ per ____________ for ____________ months, and
            $____________ per ____________ for ____________ months

            Modified Plans.         $161,855.00         has been paid in for the first          41            months; then

                $2,715.00         per        month           for         19         months

      Check one:      The applicable commitment period is:         36 months (Below Median Income)
                                                                   60 months (Above Median Income)

2.2   Regular payments to the trustee will be made from future income in the following manner:

      Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy Court.

      Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide
      copies of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

      Debtor(s) will pledge income tax refunds as follows:
      No tax pledge
2.3   Additional payments. (In addition to 2.1 above)

      Check one:

            None. If "None" is checked, the rest of § 2.3 need not be completed or reproduced.

            Debtor(s) pledge fifty (50) percent (or until all allowed unsecured claims are paid in full) of the net recovery from all causes of action,
            liquidated or unliquidated, unless otherwise ordered by the Court after a notice and a hearing. In all cases in which the debtor has
            acquired/acquires a pre-petition or post-petition cause of action, the employment and compensation of special counsel, and the
            compromise of any claim, shall be approved by the Bankruptcy Court pursuant to 11 U.S.C. §§ 327-329, and the filing of such
            pleading shall be noticed on all parties.

            Debtor(s) will make additional payment(s) to the trustee from other sources, including the sale of property, as specified below.
            Describe the source, amount, and date of each anticipated payment.


 Part 3:       Treatment of Secured Claims

3.1   A.    Maintenance of payments and cure of default of PRINCIPAL RESIDENCE under 1322(b)(3), including post-petition default
            payments, if any.

      Check one.

            None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.




Revised 11/20/2017                                                       Chapter 13 Plan                                                         Page 2
           17-80246 - #131 File 08/12/20 Enter 08/12/20 17:17:25 Main Document Pg 2 of 7
Debtor(s): John Perry Hodges, Jr.                                                                 Case number: 17-80246


            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
            required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
            the trustee or directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through
            disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
            proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the
            current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
            controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
            ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
            collateral will no longer be treated by the plan.

Name of Creditor /                                      Current Installment             Pre-Petition                   Current Monthly
Description of Collateral                               Payment                         Amount of                      Payment
                                                        (including escrow)              Arrearage, if any              Begins
Rushmore Loan Management                             $1,264.25                                      $7,958.31          $1,259.84 (11/18 - 6/19)
House and 2 acres located at 290 Bottom RoadDisbursed by:                                                              $1,238.00 (7/19 - 4/20)
                                                             Trustee                                                   $1,264.25 (5/20 - 6/20)
                                                             Debtor(s)                                                 $1,264.25 (9/20 - 3/22)
                                                             Third party -- Name and Relationship to Debtor(s)


            The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the
            months itemized.

Name of Creditor /                                      Current Installment          Specified                                  Post Petition
Description of Collateral                               Payment                      Months for                                 Total Unpaid
                                                        (including escrow)           Default
Rushmore Loan Management                                               $0.00         September - October 2018                             $1,942.96
House and 2 acres located at 290 Bottom Road
Name of Creditor /                                      Current Installment          Specified                                  Post Petition
Description of Collateral                               Payment                      Months for                                 Total Unpaid
                                                        (including escrow)           Default
Rushmore Loan Management                                               $0.00         July & August 2020 post-petition payments $2,528.50
House and 2 acres located at 290 Bottom Road

      B.    Maintenance of payments and cure of default OTHER THAN Principal Residence under 1322(b)(3), including post-petition
            default payments, if any.

      Check one.

            None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
      Check one.

            None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.




Revised 11/20/2017                                                     Chapter 13 Plan                                                       Page 3
           17-80246 - #131 File 08/12/20 Enter 08/12/20 17:17:25 Main Document Pg 3 of 7
Debtor(s): John Perry Hodges, Jr.                                                                   Case number: 17-80246


           The remainder of this paragraph will be effective ONLY if the applicable box in Part 1 of this plan is checked.

           The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
           listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed "Amount of Secured
           Claim". For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
           of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value
           of the secured claim will be paid in full with interest at the rate stated below. If relief from the automatic stay is ordered as to any item
           of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that
           collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
           this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its
           entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim
           listed on the proof of claim controls over any contrary amounts listed in this paragraph.

           The holder of any claim listed below as having value in the column headed "Amount of Secured Claim" will retain the lien on the
           property interest of the debtor(s) or the estate(s) until the earlier of:

           (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C.
           § 1328, at which time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

Name of Creditor /                               Estimated            Value of              Amount of            Interest    Estimated avg. monthly
Collateral Description                           Amount of            Collateral            Secured Claim        Rate        payment to creditor
                                                 Creditor's
                                                 Total Claim

Friendly Finance                                     $17,776.37           $12,500.00           $12,500.00         6.00%                       Pro-Rata
2004 Dodge Ram & Bass Boat


3.3   Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. § 1325(a) - 910 day Car Claim or 365 day Personal Property)

      Check one.

           None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.

           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. (1.6)

           The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money security
           interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) incurred within 1 year of the petition date and
           secured by a purchase money security interest in any other thing of value.

           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
           trustee. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
           ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
           collateral will no longer be treated by the plan.

Name of Creditor /                                                                      Amount of Claim        Interest      Estimated avg. monthly
Collateral Description                                                                                         Rate          plan payment
Homeland Federal Savings Bank                                                                  $2,228.85          6.00%                       Pro-Rata
2011 Arctic Cat Mudpro


Name of Creditor /                                                                      Amount of Claim        Interest      Estimated avg. monthly
Collateral Description                                                                                         Rate          plan payment
John Deere Credit                                                                              $5,757.38          6.00%                       Pro-Rata
Zero Turn Mower




Revised 11/20/2017                                                     Chapter 13 Plan                                                           Page 4
         17-80246 - #131 File 08/12/20 Enter 08/12/20 17:17:25 Main Document Pg 4 of 7
Debtor(s): John Perry Hodges, Jr.                                                                   Case number: 17-80246


3.4   Lien avoidance.

      Check one.

            None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5   Surrender of collateral.

      Check one.

            None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

            The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
            upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
            terminated in all respects. Any allowed unsecured claim resulting from the surrender of the collateral will be treated in Part 5 below.

Name of Creditor                                                    Collateral                                                     Value
Barksdale Federal Credit Union                                      2016 Jeep Wrangler                                                      $25,000.00
Barksdale Federal Credit Union                                      2013 Dodge Challenger                                                   $20,000.00
Cenla Federal Credit Union                                          2015 Polaris Ace                                                         $7,674.00
Ditech                                                              1998 Chandeleur Mobile Home                                              $5,000.00
Ford Motor Credit Company                                           2013 Ford F150                                                          $32,488.00
Pelican State Credit Union                                          2014 GMC Acadia                                                         $27,525.00
Pelican State Credit Union                                          2012 Polaris Sportsman Big Boss                                          $6,000.00

 Part 4:        Treatment of Fees and Priority Claims

4.1   General

      Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
      without postpetition interest.

4.2   Administrative fees

      Counsel elects the standing order "no look" fee.        Yes           No

      Trustee's fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

      The debtor(s) attorney is awarded a fee in the amount of       $4,850.00     of which        $4,850.00       is due and payable from the
      bankruptcy estate. Included in this amount is a fee in the amount of    $450.00         for the modification. Fees are limited to the
      appropriate "No Look" fee amount or the allowed amount subject to a formal fee application.

4.3   Priority claims other than attorney's fees and those treated in § 4.4.

      Check one.

            None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.

            The debtor estimates the total amount of other priority claims to be as follows:

            Domestic Support Obligations prepetition arrears other than those provided in 4.4 below shall be disbursed by the Trustee.

Claimant                                                         Nature of Claim                                                    Amount

            Ongoing Domestic Support Obligations shall be disbursed by debtor.

            All other unsecured priority claims including tax claims shall be disbursed by trustee as follows:

Claimant                                                         Nature of Claim                                                    Amount
North Dakota Department of Revenue                               Taxes                                                                            $0.00




Revised 11/20/2017                                                      Chapter 13 Plan                                                          Page 5
           17-80246 - #131 File 08/12/20 Enter 08/12/20 17:17:25 Main Document Pg 5 of 7
Debtor(s): John Perry Hodges, Jr.                                                                Case number: 17-80246



4.4   Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.

      Check one.

            None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.


 Part 5:       Treatment of Nonpriority Unsecured Claims

5.1   Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts
      to which a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and
      undersecured debts on schedule D, are incorporated herein by reference.

      Based upon the scheduled unsecured and undersecured claims in the amount of        $123,679.78 , it is anticipated unsecured creditors
      will be paid approximately    $8,761.67     , which is approximately           7        percent of their respective claims. However,
      the amount paid on any claim may vary depending on the actual filed and allowed claims.

      If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than    $0.00           .
      Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2   Other separately classified nonpriority unsecured claims.

      Check one.

            None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.

 Part 6:       Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1   The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and
      will be treated as specified. All other executory contracts and unexpired leases are rejected.

      Check one.

            None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.


 Part 7:       Vesting of Property of the Estate

7.1   Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.


 Part 8:       Other Plan Provisions

8.1   Adequate Protection Payments:

      Debtor(s) shall pay adequate protection payments and/or lease payments as scheduled below to the trustee. If the case
      is dismissed pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for
      each plan payment received while the case was pending.

Creditor                                                                        Adequate Protection Payment

Friendly Finance                                                                              $120.83

8.2   Changed Circumstances.
      Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation,
      employment, address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for
      personal injury, employment, worker's compensation, unemployment compensation, inheritance, life insurance, lottery
      proceeds, or property settlements. These funds shall be treated upon motion by trustee, debtor(s), or any party in
      interest.




Revised 11/20/2017                                                   Chapter 13 Plan                                                       Page 6
           17-80246 - #131 File 08/12/20 Enter 08/12/20 17:17:25 Main Document Pg 6 of 7
Debtor(s): John Perry Hodges, Jr.                                                                     Case number: 17-80246



 Part 9:       Nonstandard Plan Provisions

     None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in § 1.1.

Additional $600 Attorney Fees
In addition, counsel for the debtor is entitled to additional payment of $600 to be paid during the last six (6) plan
payments if and only if debtor/case/attorney are in compliance with the provisions of the Standing Order.


Direct Payments
Debtor shall continue to pay by direct pay.


Ford Motor Credit Company
Debtors' 2013 Ford F150 was totaled in an automobile accident. Ford Motor Credit Company shall be paid in full by
Progressive Insurance Company and any remaining funds will be sent to the Debtors to purchase a replacement
vehicle.


Louisiana Department of Revenue
The joint debt owed to the Louisiana Department of Revenue is being paid through Ericka Dawn Hodge's Chapter 13
bankruptcy, case numbered 20-10632.


 Part 10:      Signatures



/s/ Thomas C. McBride                                                   Date:      08/12/2020
Signature of Attorney for Debtor(s)



                                                                        Date:
Debtor



                                                                        Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtors(s) themselves, if not represented by an attorney, also
certify(ies) that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official
Chapter 13 Plan Form for the Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 11/20/2017                                                       Chapter 13 Plan                                                   Page 7
          17-80246 - #131 File 08/12/20 Enter 08/12/20 17:17:25 Main Document Pg 7 of 7
